    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 1 of 21 PageID #:239




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

GINA AND ROMAN CHURNOVIC,                       )
individually and on behalf of their             )
Minor child, Baby C,                            )            Case No. 20-cv-1619
                                                )
                                                )            Judge Robert M. Dow, Jr.
            Plaintiffs,                         )
                                                )
       v.                                       )
                                                )
B.J. WALKER, et al.,                            )
                                                )
            Defendants.                         )


                            MEMORANDUM OPINION AND ORDER

       Gina and Roman Churnovic (“Plaintiffs”) bring this action individually and on behalf of

their minor child, Baby C, against Defendants B.J. Walker, former Acting Director of the Illinois

Department of Children and Family Service (“DCFS”); Nora Harms-Pavelski, former DCFS

Deputy Director of Child Protection; Silver Cross Hospital and Medical Center (“Silver Cross”);

Carla Mistro, a registered nurse employed by Silver Cross; and Mary Pierson, a registered nurse

employed by Silver Cross (collectively “Defendants”). Plaintiffs allege that Defendants violated

their substantive due process right to familial integrity by causing a DCFS investigation after they

refused medically unnecessary eye ointment on behalf of their newborn, Baby C. Defendants

Walker and Harms-Pavelski (the “DCFS Defendants”) moved to dismiss Plaintiffs’ complaint

[30], as did Defendants Silver Cross, Mistro, and Pierson (the “Silver Cross Defendants”) [23].

For the reasons stated below, the DCFS Defendants’ motion to dismiss [30] is denied and the Silver

Cross Defendants’ motion to dismiss [23] is granted. Plaintiffs’ claims against the Silver Cross

Defendants are denied without prejudice. Plaintiffs are given until May 12, 2021 to file an

amended complaint if they wish to do so. If Plaintiffs wish to stand on the claim that remains from
     Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 2 of 21 PageID #:240




their original complaint, they should so advise Defendants and the Courtroom Deputy. A joint

status report, including a discovery plan, is due 7 days after Plaintiffs either file an amended

complaint or advise that they will stand on the original complaint.

I.      Background

        The following facts are taken from Plaintiffs’ complaint [1] and are assumed to be true for

the purpose of considering Defendants’ motions to dismiss. Killingsworth v. HSBC Bank Nev.,

N.A., 507 F.3d 614, 618 (7th Cir. 2007). Plaintiffs are a married couple who reside within this

District. [Id., at ¶ 8]. Defendants Walker and Harms-Pavelski are the former Acting Director of

DCFS and former Deputy Direct of DCFS, respectively. [Id., at ¶¶ 9–10]. Walker and Harms-

Pavelski are each being sued in their individual capacity. [Id.]. Defendants Mistro and Pierson

are employed as registered nurses at Silver Cross. [Id., at ¶¶ 12–13]. Defendant Silver Cross is

an Illinois non-profit corporation. [Id., at ¶ 11].

        A.      The Eye Ointment Policy

        Erythromycin eye ointment can be applied to a newborn’s eyes when there is a risk that the

newborn has been exposed to an active gonorrhea or chlamydia infection during childbirth. [Id.,

at ¶ 60]. Newborn babies born to uninfected mothers are at zero risk of exposure to these diseases

during childbirth. [Id., at ¶ 63]. To be effective, the eye ointment must be applied within the first

hour of birth. [Id., at ¶ 35]. Between 2015 and 2018, DCFS had an express policy that parental

refusal of eye ointment was per se medical neglect such that if a hospital called DCFS to report a

parent’s refusal of eye ointment, DCFS was obligated to open an investigation for medical neglect.

[Id., at ¶ 42]. Defendants Walker and Harms-Pavelski were actively involved in the creation,

dissemination, and implementation of this per se medical neglect policy. [Id., at ¶ 43]. The policy

was part of DCFS’s internal procedures for its employees. [Id., at ¶ 44]. Pediatricians in Illinois



                                                      2
    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 3 of 21 PageID #:241




worked with DCFS, hospitals, and physicians to circulate information from DCFS indicating that

doctors and hospitals must report refusal of eye ointment as per se medical neglect. [Id., at ¶ 46].

Doctors, hospital representatives, and DCFS officials and caseworkers attended meetings, engaged

in written and verbal communications, and otherwise worked together to develop and disseminate

the coordinated DCFS and hospital per se medical neglect policies. [Id., at ¶ 47]. As a result of

these policies, doctors and hospitals reported families to DCFS for merely refusing application of

eye ointment to their newborns; DCFS, in turn, responded to these calls by opening a DCFS

investigation for medical neglect. [Id., at ¶¶ 47–48].

       Defendants Walker and Harms-Pavelski instructed and allowed DCFS caseworkers to

threaten and coerce families who refused eye ointment treatment. [Id., at ¶ 50]. They also

encouraged other Defendants, hospitals, and medical personnel to similarly threaten and coerce

families. [Id., at ¶ 51]. All Defendants knew that refusal of eye ointment treatment was not

medical neglect as that term is defined by Illinois law. [Id., at ¶ 53]. At the time of Baby C’s birth,

Silver Cross had a policy of reporting a parent’s refusal of the eye ointment treatment to DCFS as

a case of medical neglect. [Id., at ¶ 55].

       B.      Baby C’s Birth and DCFS Investigation

       Plaintiffs believed the application of the eye ointment was unnecessary and were concerned

that the application would interfere with the immediate bonding between mother and baby,

adversely affecting the baby’s ability to breastfeed. [Id., at ¶ 21]. Accordingly, before Baby C’s

birth, they wrote a birth plan indicating their intent to refuse the application of erythromycin eye

ointment and provided the birth plan to a Silver Cross nurse. [Id., at ¶ 20]. Despite this birth plan,

while Gina was in labor, Defendant Mistro threatened the couple that if they refused the eye

ointment, DCFS would be called to investigate the couple for medical neglect based on hospital



                                                  3
    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 4 of 21 PageID #:242




policy. [Id., at ¶¶ 23–25]. Plaintiffs refused. [Id., at ¶ 25]. Immediately after Baby C was born,

Defendant Pierson asked Plaintiffs to allow the application of eye ointment to Baby C, explaining

that per Silver Cross policy if they refused, she would call DCFS and report the couple for medical

neglect. [Id., at ¶¶ 27–28]. Defendants Mistro and Pierson continued to pressure Plaintiffs to

allow the application of the eye ointment, and Plaintiffs continued to refuse. [Id., at ¶¶ 30]. The

eye ointment was not applied to Baby C within one hour of his birth, and Gina and Baby C were

allowed to bond and breastfeed. [Id.].

       Because Plaintiffs refused the eye ointment for Baby C, Defendant Pierson called DCFS

and reported Plaintiffs for medical neglect of Baby C. [Id., at ¶ 31]. That evening, a DCFS

caseworker called Plaintiffs, informing them that DCFS was investigating their refusal of the eye

ointment treatment as a case of medical neglect. [Id., at ¶ 32]. Later that same night, a caseworker

arrived at Silver Cross. [Id., at ¶ 33]. Baby C was a few hours old and Gina and Baby C were

attempting to establish a breastfeeding relationship. [Id.]. The caseworker told Plaintiffs that it

was “silly” and “stupid” that she was there but that she was required to investigate because Silver

Cross had reported Plaintiffs for medical neglect. [Id., at ¶ 34]. The caseworker briefly examined

Baby C, noting that he was healthy. [Id., at ¶ 36]. The caseworker informed Plaintiffs that there

was no medical neglect but that, in order to close the investigation, she would be required to do a

home visit to inspect Plaintiffs’ home and other children. [Id., at ¶¶ 36–37]. Within a week after

Plaintiffs brought Baby C home, the DCFS caseworker completed the home visit by briefly

inspecting the house and requiring Plaintiffs to produce their other children for her viewing. [Id.,

at ¶ 38]. The caseworker noted that Plaintiff’s other children were healthy and that she had no

concerns over Plaintiffs’ ability to care for their children. [Id.]. The caseworker reiterated that the

allegation was unfounded and, about a month later, she confirmed in a letter that the allegation of



                                                  4
      Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 5 of 21 PageID #:243




medical neglect was unfounded. [Id., at ¶¶ 38–39]. The DCFS caseworker summarized her

rational for concluding the report was unfounded as follows:

        Mother does not have a STD or medical issues that could be spread to the baby
        should the baby not have the prophylactic eye ointment. The treating Nurse
        Practitioner reported no medical neglect. Therefore, the Allegation of Medical
        Neglect is Unfounded.

[Id., at ¶ 41].

        Plaintiffs then brought this complaint against the DCFS Defendants and Silver Cross

Defendants, alleging that they conspired to violate their substantive due process rights to familial

integrity protected by the Fourteenth Amendment. [1, at ¶¶ 72–80]. All Defendants moved to

dismiss. [23; 30].

II.     Legal Standard

        To survive a Rule 12(b)(6) motion to dismiss for failure to state a claim upon which relief

can be granted, the complaint first must comply with Rule 8(a) by providing “a short and plain

statement of the claim showing that the pleader is entitled to relief,” Fed. R. Civ. P. 8(a)(2), such

that the defendant is given “fair notice of what the * * * claim is and the grounds upon which it

rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (quoting

Conley v. Gibson, 355 U.S. 41, 47 (1957)). The factual allegations in the complaint must be

sufficient to raise the possibility of relief above the “speculative level.” EEOC. v. Concentra

Health Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “A

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

555). Dismissal for failure to state a claim under Rule 12(b)(6) is proper “when the allegations in

a complaint, however true, could not raise a claim of entitlement to relief.” Twombly, 550 U.S. at

558. In reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court accepts as true all of


                                                 5
       Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 6 of 21 PageID #:244




Plaintiffs’ well-pleaded factual allegations and draws all reasonable inferences in Plaintiffs’ favor.

Killingsworth, 507 F.3d at 618. However, “[t]o survive a motion to dismiss, the well-pleaded facts

of the complaint must allow the court to infer more than the mere possibility of misconduct.”

Langworthy v. Honeywell Life & Acc. Ins. Plan, 2009 WL 3464131, at *2 (N.D. Ill. Oct. 22, 2009)

(citing Iqbal, 566 U.S. at 679).

III.      Analysis

         A.     DCFS Defendants

         DCFS Defendants Walker and Harms-Pavelski first argue that they are entitled to qualified

immunity. Although qualified immunity is “an affirmative defense for pleading purposes, the

plaintiff carries the burden of showing that defendants are not immune.” Sebesta v. Davis, 878

F.3d 226, 233 (7th Cir. 2017). To do so, a plaintiff must “demonstrate that (1) the defendant

violated a constitutional right; and (2) the right was clearly established at the time, so that a

reasonable state actor would know her conduct was unlawful.” Id. On the first prong, the DCFS

Defendants argue that they did not violate Plaintiffs’ constitutional rights because the act of

investigating alleged child abuse does not violate the right to familial integrity. On the second

prong, they argue that even if they violated Plaintiffs’ constitutional rights, those rights were not

clearly established. Next, the DCFS Defendants argue that even if the investigation violated

Plaintiff’s clearly established rights, they cannot be held liable because they were not personally

involved. Finally, they argue that Plaintiffs claims against them are barred by the Eleventh

Amendment.




                                                  6
    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 7 of 21 PageID #:245




       1.       Qualified Immunity

               a.       Violation of Plaintiffs’ Right to Familial Integrity

       The Fourteenth Amendment to the United States Constitution provides that no State may

“deprive any person of life, liberty, or property, without due process of law.” U.S. Const. amend.

XIV, § 1. “The Supreme Court has long recognized, as a component of ‘substantive’ due process,

that parents have a liberty interest in familial relations, which includes the right to ‘establish a

home and bring up children.’” Doe v. Heck, 327 F.3d 492, 517 (7th Cir. 2003), as amended on

denial of reh’g (May 15, 2003) (quoting Meyer v. Nebraska, 262 U.S. 390, 399 (1923)). “Equally

fundamental is the substantive due process right of a child to be raised and nurtured by his parents.”

Brokaw v. Mercer Cnty., 235 F.3d 1000, 1018 (7th Cir. 2000). Further, there is a “constitutional

presumption that ‘fit parents act in the best interests of their children,’” and “unless government

officials have evidence calling into question the fitness of a parent, there is ‘no reason for the State

to inject itself into the private realm of the family to further question the ability of that parent to

make the best decisions concerning the rearing of that parent’s children.’” Heck, 327 F.3d at 521

(quoting Troxel v. Granville, 530 U.S. 57, 68–69 (2000) (plurality opinion)).

       That said, the right to familial integrity is not absolute. Brokaw, 235 F.3d at 1019. Instead,

it is “limited by the compelling governmental interest in the protection of children particularly

where the children need to be protected from their own parents.”                Id. (quoting Croft v.

Westmoreland Cnty. Child. & Youth Servs., 103 F.3d 1123, 1125 (3d Cir. 1997)). Thus, when

considering familial integrity claims, “a balance must be reached between the fundamental right

to the family unit and the state’s interest in protecting children from abuse.” Id. In balancing these

interests, courts employ “the same reasonableness test used to evaluate Fourth Amendment claims”

by considering “(1) the nature of the privacy interest upon which the action taken by the State



                                                   7
    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 8 of 21 PageID #:246




intrudes; (2) the character of the intrusion that is complained of; (3) the nature and immediacy of

the governmental concern at issue; and (4) the efficacy of the means employed by the government

for meeting this concern.” Heck, 327 F.3d at 520. “This analytical framework allows courts to

determine whether the governmental action taken was ‘justified at its inception,’ and ‘reasonably

related in scope to the circumstances which [allegedly] justified the interference in the first place.’”

Id. (alteration in original) (quoting Darryl H. v. Coler, 801 F.2d 893, 903 (7th Cir. 1986)).

“[C]ourts have recognized that a state has no interest in protecting children from their parents

unless it has some definite and articulable evidence giving rise to a reasonable suspicion that a

child has been abused or is in imminent danger of abuse.” Brokaw, 235 F.3d at 1019.

       Here, Plaintiffs allege that there was no basis to reasonably suspect them of child abuse or

medical neglect because the eye ointment was not medically necessary, a fact known by all

Defendants. [1, at ¶¶ 53, 63–65]. DCFS Defendants nevertheless contend that Plaintiffs’ rights

were not violated because there is no right to be free from child abuse investigations. [31, at 9;

34, at 2–3]. Thus, the issue here is not whether government interests outweigh Plaintiff’s rights to

familial integrity—the answer to that question is an obvious “no,” as the lack of reasonable

suspicion means there are no government interests at stake. See Brokaw, 235 F.3d at 1019

(explaining that “a state has no interest in protecting children from their parents” absent

“reasonable suspicion”); Heck, 327 F.3d at 521 (explaining that without reasonable suspicion of

abuse, “neither the state nor its officials have any interest whatsoever ‘in protecting children from

their parents,’ and no further inquiry (i.e., balancing of interests) is necessary” (quoting Brokaw,

235 F.3d at 1019)). Instead, the issue is whether the act of investigating a family for child abuse

encroaches upon the right to familial integrity in the first place.




                                                   8
    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 9 of 21 PageID #:247




       The DCFS Defendants rely on Croft v. Westmoreland County Child & Youth Services., 103

F.3d 1123 (3d Cir. 1997), where the Third Circuit stated that “the right to familial integrity * * *

does not include a right to remain free from child abuse investigations.” Id. at 1125. It also

explained that “[w]hatever disruption or disintegration of family life the [plaintiff’s] may have

suffered as a result of the county’s child abuse investigation does not, in and of itself, constitute a

constitutional deprivation.” Id. at 1125–26. This language from the Third Circuit suggests that

the act of investigating a family for child abuse never violates the right to familial integrity.

However, given binding Seventh Circuit caselaw, the Court does not find Croft persuasive here.

Specifically, the Seventh Circuit has explained that “unreasonable child-abuse investigations can

violate the right to familial relations,” Sebesta, 878 F.3d at 234, and that “although child welfare

caseworkers may investigate allegations of child abuse without violating parents’ constitutional

right to familial relations, they may not do so arbitrarily,” Heck, 327 F.3d at 520. Here, based on

the allegations of the complaint, Plaintiffs have plausibly contended that the investigation was not

based on any reasonable suspicion of child abuse or medical neglect and therefore was

unreasonable and arbitrary. Indeed, under the DCFS Defendants’ logic, the state could begin an

investigation of any family for child abuse at any time and without any reason, all without violating

the right to familial integrity.    It is hard to square such baseless investigations with the

“constitutional presumption that ‘fit parents act in the best interests of their children.’” Heck, 327

F.3d at 521 (quoting Troxel, 530 U.S. at 68 (plurality opinion)). Accordingly, because the

complaint plausibly alleges facts from which a trier of fact could conclude that the DCFS

investigation was not supported by a reasonable suspicion of child abuse or medical neglect, it

states a claim for violation of Plaintiffs’ right to familial integrity. See Holderman v. Walker, WL




                                                  9
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 10 of 21 PageID #:248




1192441, at *21 (N.D. Ill. Mar. 30, 2021) (finding that the Fourteenth Amendment protects

families “from child welfare investigations where there is no reasonable suspicion of abuse”).

                b.      Clearly Established Law

        The DCFS Defendants next argue that even if the investigation violated Plaintiffs’ rights,

they are nevertheless entitled to qualified immunity because those rights were not clearly

established. To overcome a qualified immunity defense, Plaintiffs must demonstrate that their

right is clearly established at the time of the challenged conduct. A right is clearly established if

its “contours [are] sufficiently clear [so] that every reasonable official would have understood that

what he is doing violates that right.” Kemp v. Liebel, 877 F.3d 346, 351 (7th Cir. 2017) (quoting

Gustafson v. Adkins, 803 F.3d 883, 891 (7th Cir. 2015)). In determining whether a right is clearly

established, the Court first looks to controlling Supreme Court and Seventh Circuit cases. Id. A

right can also be clearly established by a clear trend in persuasive authority from other circuits. Id.

Although the Supreme Court cautioned that courts should not “define clearly established law at a

high level of generality,” “a case directly on point” is not required. Mullenix v. Luna, 136 S. Ct.

305, 308 (2015) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)). The level of specificity

needed varies by case. For example, specificity can be “especially important in the Fourth

Amendment context, where the Court has recognized that ‘[i]t is sometimes difficult for an officer

to determine how the relevant legal doctrine, [such as] excessive force, will apply to the factual

situation the officer confronts.’” Id. (first alteration in original) (quoting Saucier v. Katz, 533 U.S.

194, 205 (2001)). In other circumstances, “a general constitutional rule already identified may

apply with obvious clarity to the specific conduct in question, even though the very action in

question has not previously been held unlawful.” Michael C. v. Gresbach, 526 F.3d 1008, 1017

(7th Cir. 2008) (citing Hope v. Pelzer, 536 U.S. 730, 741 (2002)).



                                                  10
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 11 of 21 PageID #:249




       Here, Plaintiffs point to Brokaw and Heck as clearly establishing their right. [32, at 26–

27]. Brokaw analyzed whether the removal of a child from his home violated his right to familial

integrity. Plaintiffs point to this proposition as clearly establishing their rights: “a state has no

interest in protecting children from their parents unless it has some definite and articulable

evidence giving rise to a reasonable suspicion that a child has been abused or is in imminent danger

of abuse.” [32, at 26 (quoting Brokaw, 235 F.3d at 1019)]. In Heck, caseworkers from the Bureau

of Milwaukee Child Welfare received information that a child may have been corporeally punished

at a private school in an abusive manner. 327 F.3d at 501. The school’s written policy included

the use of corporeal punishment, and caseworkers believed that the child’s parents “might be

complicit in any abuse that may have occurred, since they presumably knew of the school’s

corporeal punishment policy but did not prevent their child from being spanked.” Id. at 502.

Caseworkers interviewed the boy at his school without his parents’ knowledge or consent. Id. at

503–04. They then tried to interview the child’s parents and sibling; when the parents refused, the

caseworkers threatened to remove the children from their parents. Id. at 505–06. The Heck court

found that caseworkers violated the plaintiffs’ right to familial integrity when they interviewed the

child without the parents’ knowledge or consent, threatened to remove the children, and “target[ed]

the plaintiff parents as child abusers.” Id. at 524. The court concluded that by treating corporeal

punishment as per se abuse, the caseworkers “disregarded the constitutional presumption ‘that fit

parents act in the best interests of their children.’” Id. at 522 (quoting Troxel, 530 U.S. at 68

(plurality opinion)).

       The DCFS Defendants first argue that Plaintiffs “misrepresent” Heck because the Heck

court explained that it was “by no means suggesting that * * * parents are immune from being

investigated for child abuse.” 327 F.3d at 523; see also [34, at 2]. However, in context, this



                                                 11
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 12 of 21 PageID #:250




statement does not mean that substantive due process never protects parents from being

investigated for child abuse. Instead, it means that it does not always protect parents from being

investigated for child abuse. Thus, the statement is compatible with the determination that

investigations without reasonable suspicion violate the right to familial integrity.

       Next, the DCFS Defendants argue that Brokaw and Heck do not clearly establish Plaintiffs’

rights because they did not hold that child abuse investigations in general violate the right to

familial integrity and instead held only that the specific actions taken by the defendants in those

cases violated the right to familial integrity. [34, at 2, 10]. But this argument ignores Heck’s

determination that “the defendants violated the plaintiffs’ right to familial relations * * * by

targeting the plaintiff parents as child abusers” when the defendants “had no evidence giving rise

to a reasonable suspicion that the plaintiff parents were abusing their children.” Heck, at 327 F.3d

at 524. Here, there was no evidence giving rise to a reasonable suspicion the Plaintiffs abused

Baby C, but DCFS nevertheless targeted them as child abusers. Moreover, the DCFS Defendants’

argument demands a case with too high of a level of specificity. Child abuse investigations must

be based on “a reasonable suspicion that a child has been abused or is in imminent danger of

abuse.” Brokaw, 235 F.3d at 1019. Indeed, the Seventh Circuit has described Brokaw and Heck

as “establish[ing] * * * that the state actors need[] evidence supporting a reasonable suspicion of

abuse or neglect in order to report, investigate, and ‘indicate’” someone for child abuse. Sebesta,

878 F.3d at 235; see also id. at 234 (stating that Heck “established that unreasonable child-abuse

investigations can violate the right to familial relations”). From this rule, “every reasonable

official would have understood that” initiating a child abuse investigation for medical neglect

without any suspicion of child abuse or medical neglect violates the right to familial integrity.

Kemp, 877 F.3d at 351. A case involving the same investigative steps that the DCFS caseworker



                                                 12
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 13 of 21 PageID #:251




took here is unnecessary to clearly establish Plaintiffs’ rights. Instead, the rule articulated by the

Seventh Circuit applies with “obvious clarity to the specific conduct in question” here such that

the DCFS Defendants are not entitled to qualified immunity. Michael C., 526 F.3d at 1017; see

also See Holderman, WL 1192441, at *21 (“Heck clearly established the right to be free from child

welfare investigations where there is no reasonable suspicion of abuse.”).

       2.      Personal Involvement

       The DCFS Defendants next argue that even if the investigation violated Plaintiffs’ clearly

established rights, they cannot be held liable for the violation because they lacked personal

involvement. [31, at 6–8]. To their point, “individual liability under § 1983 requires ‘personal

involvement in the alleged constitutional deprivation.’” Minix v. Canarecci, 597 F.3d 824, 833

(7th Cir. 2010) (quoting Palmer v. Marion Cnty., 327 F.3d 588, 594 (7th Cir. 2003)). The DCFS

Defendants contend that because they were not involved in the investigation, they cannot be held

personally liable for any constitutional deprivation the investigation caused. However, this

argument construes the personal responsibility requirement too narrowly. An official need not

directly participate in a violation in order to cause a violation. See Palmer, 327 F.3d at 594.

Instead, “[a]n official causes a constitutional violation if he sets in motion a series of events that

defendant knew or reasonably should have known would cause others to deprive plaintiff of

constitutional rights.” Hernandez ex rel. Hernandez v. Foster, 657 F.3d 463, 487 (7th Cir. 2011)

(quoting Brokaw, 235 F.3d at 1012); see also Brokaw, 235 F.3d at 1012 (explaining that an “official

satisfies the personal responsibility required of § 1983 * * * if the conduct causing the

constitutional deprivation occurs at her direction or with her knowledge or consent” (quoting Smith

v. Rowe, 761 F.2d 360, 369 (7th Cir.1985))).

       Here, the complaint alleges that the DCFS Defendants had direct involvement in the



                                                 13
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 14 of 21 PageID #:252




creation, dissemination, and implementation of the per se medical neglect policy. [1, at ¶ 43].

They also instructed and allowed DCFS caseworkers to threaten and coerce families who refused

eye ointment treatment. [Id., at ¶ 50]. At the same time, the DCFS Defendants knew that refusal

of the eye ointment treatment was not medical neglect. [Id., at ¶ 53]. By implication, Defendants

knew that the per se medical neglect policy would result in DCFS investigations where there was

no reasonable suspicion of child abuse or medical neglect. Key here, the Seventh Circuit has

determined that defendants who “personally were responsible for creating the policies, practices

and customs that caused the constitutional deprivations” can be held liable under § 1983. Doyle

v. Camelot Care Centers, Inc., 305 F.3d 603, 615 (7th Cir. 2002); see also Edwards v. David, 2017

WL 2653077, at *10 (N.D. Ill. June 20, 2017) (finding that a state actor could be liable under

§ 1983 because he “knew of and was personally responsible for creating the policies and practices

that caused a constitutional injury,” and collecting cases finding the same); A.M. ex rel. J.M.K. v.

Luzerne Cnty. Juv. Det. Ctr., 372 F.3d 572, 586 (3d Cir. 2004) (“Individual defendants who are

policymakers may be liable under § 1983 if it is shown that such defendants, ‘with deliberate

indifference to the consequences, established and maintained a policy, practice or custom which

directly caused [the] constitutional harm.’” (alteration in original) (quoting Stoneking v. Bradford

Area Sch. Dist., 882 F.2d 720, 725 (3d Cir.1989))).

       Defendants’ reliance on Woods v. Maryville Academy, 2018 WL 6045219 (N.D. Ill. Nov.

19, 2018), is unpersuasive. [31, at 7–8]. There, the court found that the DCFS Director was not

personally involved in the abuse of a child occurring at a state facility—even though the Director

knew abuse occurred at the facility—because he played no role in placing the child at the facility.

The court did explain that the Director’s “exercise of a higher-level management role does not

comport with personal responsibility for the challenged placement decision.” Woods, 2018 WL



                                                14
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 15 of 21 PageID #:253




6045219, at *4. However, this statement does not mean that those in higher-level management

roles can never be personally responsible for constitutional violations that occur lower in the

organizational hierarchy. And key here, there is no evidence that the Woods plaintiff alleged that

his placement occurred due to a policy implemented by the Director. Because the complaint here

alleges that the DCFS Defendants created and implemented the per se medical neglect policy

despite knowing that it would cause DCFS investigations without reasonable suspicion, they are

proper defendants here.      See Holderman, WL 1192441, at *21–22 (finding that DCFS

administrators who enacted a per se medical neglect policy could be liable under § 1983).

       3.      Sovereign Immunity

       Finally, the DCFS Defendants argue that, even though they are being sued for damages in

their individual capacities, they are shielded by the Eleventh Amendment. [31, at 11–12]. “The

Eleventh Amendment bars private litigants’ suits against nonconsenting states in federal courts,

with the exception of causes of action where Congress has abrogated the states’ traditional

immunity through its powers under the Fourteenth Amendment.” Joseph v. Bd. of Regents of Univ.

of Wis. Sys., 432 F.3d 746, 748 (7th Cir. 2005). State officials sued in their individual capacities

“are ‘persons’ within the meaning of § 1983” and the “Eleventh Amendment does not bar such

suits.” Hafer v. Melo, 502 U.S. 21, 31 (1991). “But even when a suit is against a public officer in

his or her individual capacity, the court is obliged to consider whether it may really and

substantially be against the state.” Luder v. Endicott, 253 F.3d 1020, 1023 (7th Cir. 2001). “[A]

suit is against the sovereign if the judgment sought would expend itself on the public treasury or

domain, or interfere with the public administration, or if the effect of the judgment would be to

restrain the Government from acting, or to compel it to act.” Id. (quoting Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 102 n.11 (1984)). That said, “[t]he general rule is that” suits



                                                15
    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 16 of 21 PageID #:254




against state officials in their individual capacities “are not barred by the amendment, because the

plaintiff is seeking damages from individuals rather than from the state treasury.” Id. at 1022–23.

This is true even if “the state chooses to indemnify its employees” and even if “the judgment may

exceed the employee-defendant’s capacity to pay unless he is indemnified.” Id. at 1023.

        Here, Defendants have done nothing to explain why Plaintiffs’ claims should be considered

against the state as opposed to against the DCFS Defendants in their individual capacities. Cf.

Luder, 253 F.3d at 1024 (finding that an FLSA suit is substantially against the state because the

plaintiffs sought “to force the state to accede to their view of the Act and to pay them accordingly”).

Thus, the suit here is properly against the DCFS Defendants in their individual capacities, and

these Defendants are not protected by the Eleventh Amendment. See Ameritech Corp. v. McCann,

297 F.3d 582, 586 (7th Cir. 2002) (“[I]ndividual capacity suits do not implicate the Eleventh

Amendment’s protections, making an exception to Eleventh Amendment immunity obviously

unnecessary.”); Brokaw, 235 F.3d at 1009 (permitting familial integrity claim against state officials

in their individual capacities).

                                                 ***

        As explained above, accepting as true the allegations of the complaint, Plaintiffs have

stated a valid claim that (a) the DCFS investigation violated the Plaintiffs’ clearly established

substantive due process rights to familial integrity and (b) the DCFS Defendants caused this

violation by creating and implementing the per se medical neglect policy. Accordingly, the DCFS

Defendants’ motion to dismiss is denied. 1


1
 The DCFS Defendants also argue that the complaint did not adequately allege that they were involved in
a conspiracy. [31, at 9–11]. As explained below, the Court agrees that the complaint did not adequately
allege that the DCFS Defendants were involved in a conspiracy with the Silver Cross Defendants. However,
because the DCFS Defendants were personally responsible for the constitutional violation, it is not
necessary to find that they were engaged in a conspiracy with other actors in order for them to be proper
defendants.
                                                   16
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 17 of 21 PageID #:255




        B.      Silver Cross Defendants

        Defendants Mistro, Pierson, and Silver Cross also moved to dismiss [23], arguing that they

cannot be found liable under § 1983 because they are not state actors. In order to be liable under

§ 1983, a defendant must have acted “under color of” state law. 42 U.S.C. § 1983. Plaintiffs’

complaint and briefing suggests two theories for finding that the private Silver Cross Defendants

acted under the color of state law: conspiracy and the state action doctrine.

        1.      Conspiracy

        “While a private citizen cannot ordinarily be held liable under Section 1983 because that

statute requires action under color of state law, if a private citizen conspires with a state actor, then

the private citizen is subject to Section 1983 liability.” Brokaw, 235 F.3d at 1016. “To establish

§ 1983 liability through a conspiracy theory, a plaintiff must demonstrate that: (1) a state official

and private individual(s) reached an understanding to deprive the plaintiff of his constitutional

rights; and (2) those individual(s) were ‘willful participant[s] in joint activity with the State or its

agents.’” Fries v. Helsper, 146 F.3d 452, 457 (7th Cir. 1998) (alteration in original) (internal

citation omitted) (quoting Adickes v. S. H. Kress & Co., 398 U.S. 144, 152 (1970)). “[A] bare

allegation of conspiracy [is] not enough to survive a motion to dismiss for failure to state a claim.”

Cooney v. Rossiter, 583 F.3d 967, 970 (7th Cir. 2009).

        Here, the complaint alleges that “[s]ome Illinois pediatricians” “worked with DCFS,

hospitals, and physicians to circulate information from DCFS indicating that doctors and hospitals

must report refusal of eye ointment as per se medical neglect.” [1, at ¶ 46]. It also alleges that

“[d]octors, hospital representatives, and DCFS officials and caseworkers attended meetings,

engaged in written and verbal communications, and otherwise worked together to develop and

disseminate the coordinated DCFS and hospital per se medical neglect policies.” [Id., at ¶ 47].



                                                   17
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 18 of 21 PageID #:256




However, these allegations aren’t specific to the Silver Cross Defendants.           And, as these

Defendants argue, “the mere fact that some private actors may have had an agreement with the

state does not mean that all private actors”—such as the Silver Cross Defendants—“were part of

a conspiracy or had an agreement with the state.” [33, at 2–3]. In fact, the complaint contains no

allegation about any agreements that Defendants Mistro and Pierson made with a state actor, only

that they acted based on the hospital’s per se medical neglect policy. [1, at ¶¶ 24, 28]. The

complaint alleges that Defendant Silver Cross maintained its “medical neglect-reporting policy as

a result of coordinated efforts between DCFS, hospitals, and physicians.” [1, at ¶ 56]. However,

allegation is too conclusory to support a conspiracy claim. See Cooney, 583 F.3d at 970.

       Resisting this conclusion, Plaintiffs cite to three cases in which courts have allowed a

conspiracy claim to stand. However, in those cases, the courts found an agreement between the

private and state actors. See Dennis v. Sparks, 449 U.S. 24, 28 (1980) (finding that the plaintiffs

stated conspiracy claim between private and public actors when complaint alleged that private

parties bribed a judge and were therefore “jointly engaged with state officials in the challenged

action”); Adickes, 398 U.S. at 157 (reversing summary judgment for the defendants because a

reasonable jury could find that a police officer “reached an understanding” with a restaurant

employee to violate patron’s right to equal protection); Brokaw, 235 F.3d at 1007, 1016 (finding

that plaintiff stated conspiracy claim between two private actors and a deputy sheriff when all three

“decided to file ‘baseless and scurrilous’ claims of child neglect” in an attempt to get the parents

of the child to divorce). Instead of supporting Plaintiffs’ conspiracy arguments, these cases

highlight the absence of an alleged agreement—and therefore the absence of a plausible

conspiracy—here.




                                                 18
    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 19 of 21 PageID #:257




        2.       State Action Doctrine

        A private actor can also act under the color of state law pursuant to the state action doctrine.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 823 (7th Cir. 2009). “At its most basic

level, the state action doctrine requires that a court find such a ‘close nexus between the State and

the challenged action’ that the challenged action ‘may be fairly treated as that of the State itself.’”

Id. (quoting Jackson v. Metro. Edison Co., 419 U.S. 345, 351 (1974)). Courts have articulated a

variety of tests under which to analyze whether a private person engages in state action. Id.

Plaintiffs’ argue that the Silver Cross Defendants engaged in state action under the joint action test

or the state compulsion test. 2

        First, Plaintiffs’ suggest that the Silver Cross Defendants acted under the color of state law

because they were “jointly engaged with state officials.” [32, at 20]. Under the joint action test,

“[a] private defendant acts ‘under color of’ state law for purposes of Section 1983 when he is ‘a

willful participant in joint action with the State or its agents.’” Malak v. Associated Physicians,

Inc., 784 F.2d 277, 281 (7th Cir. 1986) (quoting Dennis, 449 U.S. at 27). “A charge of joint action

amounts to alleging some agreement between private and public actors to violate plaintiff’s

constitutional rights.” Cunningham v. Southlake Ctr. for Mental Health, Inc., 924 F.2d 106, 107

(7th Cir. 1991). “This requires ‘evidence of a concerted effort between a state actor and that

individual.’” L.P. v. Marian Cath. High Sch., 852 F.3d 690, 696 (7th Cir. 2017) (quoting Fries,

146 F.3d at 457). And, specific to this case, “merely filing a report of child neglect with a state

actor, even if false, is insufficient to create liability” under § 1983. Brokaw, 235 F.3d at 1016.


2
  The Court recognizes that “formulations” of the state action doctrine “are susceptible to semantic
variations, conflations and significant overlap in practical application” and “that they ‘lack rigid
simplicity.’” Rodriguez, 577 F.3d at 823 (quoting Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n,
531 U.S. 288, 295 (2001)). By describing these subsets of the doctrine, the Court does not mean to overlook
the doctrine’s complexity or the fluidity of its tests. Instead, the Court hopes to provide a useful analytical
framework to apply to the facts here.
                                                      19
    Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 20 of 21 PageID #:258




Plaintiffs’ suggestion that the Silver Cross Defendants are state actors under the joint action test

fails for the same reason their conspiracy argument does: the complaint makes no allegation of an

agreement or “concerted effort” between DCFS and these specific Defendants. L.P., 852 F.3d at

696 (quoting Fries, 146 F.3d at 457).

        Next, the Plaintiffs invoke the state compulsion test, arguing that the Silver Cross

Defendants were state actors because DCFS’s medical neglect policy “as circulated to

pediatricians and hospitals by doctors and DCFS, and incorporated into Silver Cross’s policy”

“induced Mistro and Pierson to threaten to report or to report the plaintiffs to DCFS.” [32, at 20].

Plaintiffs also suggest that “[t]o the extent that any medical professionals assert that they were

required to report refusals of eye ointment” to DCFS, they were state actors under the compulsion

test. [Id., at 20 n.4]. Under the compulsion test, “a State normally can be held responsible for a

private decision only when it has exercised coercive power or has provided such significant

encouragement, either overt or covert, that the choice must in law be deemed to be that of the

State.” Blum v. Yaretsky, 457 U.S. 991, 1004 (1982). However, as Plaintiffs note, the DCFS

medical neglect policy requires DCFS to treat reports that parents refused the eye ointment as

medical neglect; it does not require medical practitioners to report the refusal. 3 [32, at 20]. The

complaint also alleges that certain private actors worked with state officials to implement a

corollary policy at hospitals, whereby medical practitioners agreed to report the refusal of eye

ointment to DCFS. [1, at ¶ 46–49]. However, the complaint does not allege that the Silver Cross



3
  Even if the state did require this reporting, such requirement might nevertheless be insufficient to convert
the Silver Cross Defendant’s actions into state action because “‘something more’ than merely acting in
conformity with a state statute is necessary to warrant the characterization that a private party is a ‘state
actor.’” Proffitt v. Ridgway, 279 F.3d 503, 509 (7th Cir. 2002) (Ripple, J., concurring in part) (quoting
Lugar v. Edmondson Oil Co., 457 U.S. 922, 939 (1982)); see also Mueller v. Auker, 700 F.3d 1180, 1191–
92 (9th Cir. 2012) (finding that private hospital “did not become a state actor simply because it complied
with state law requiring its personnel to report possible child neglect to Child Protective Service”).
                                                     20
   Case: 1:20-cv-01619 Document #: 36 Filed: 04/12/21 Page 21 of 21 PageID #:259




Defendants collaborated with the state in these efforts and, even if it had, it is not clear that such

collaboration would amount to an exercise of the state’s “coercive power” or a “significant

encouragement.” Blum, 457 U.S. at 1004; cf. Lugar v. Edmondson Oil Co., 457 U.S. 922, 937

(1982) (explaining that the state action doctrine is necessary in part to avoid situations where

“private parties could face constitutional litigation whenever they seek to rely on some state rule

governing their interactions with the community surrounding them”)

                                                ***

       To conclude, Plaintiffs did not allege facts sufficient to demonstrate that the Silver Cross

Defendants conspired with state actors or to demonstrate that they were otherwise acting under the

color of state law. As such, the Court grants these Defendants’ motion to dismiss the claim against

them [23].

IV.    Conclusion

       For the reasons stated above, the Court denies Defendants Walker and Harms-Pavelski’s

motion to dismiss [30] and grants Defendants Silver Cross, Mistro, and Pierson’s motion to dismiss

[23]. Plaintiffs’ claims against the Silver Cross Defendants are therefore dismissed without

prejudice. Plaintiffs are given until May 12, 2021 to file an amended complaint if they wish to do

so. If Plaintiffs wish to stand on the claims that remain from their original complaint, they should

so advise Defendants and the Courtroom Deputy.



Dated: April 12, 2021                                 __________________________
                                                      Robert M. Dow, Jr.
                                                      United States District Judge




                                                 21
